Order, in so far as it provides that plaintiff pay $750 costs as a condition for granting her permission to amend her complaint, modified by reducing the costs to twenty-five dollars, and as so modified affirmed, without costs; the amended complaint to be served within ten days from the entry of the order hereon. We are of opinion that the previous record of this litigation did not justify the imposition of such severe terms upon the plaintiff for the amendment of her complaint. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.